 Case 3:19-cv-01628-LAB-AHG Document 494 Filed 11/02/20 PageID.8008 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                               Case No.: 3:19-cv-1628-LAB-AHG
     COMMISSION,
12
                                          Plaintiff,       ORDER GRANTING RECEIVER’S
13                                                         MOTION FOR APPROVAL OF
     v.                                                    SALE OF REAL PROPERTY
14
                                                           LOCATED AT 4030-4034
     GINA CHAMPION-CAIN AND ANI
15                                                         RANDOLPH STREET, SAN DIEGO
     DEVELOPMENT, LLC,
16                                 Defendants, and
17                                                         [ECF No. 469]
18
     AMERICAN NATIONAL
19   INVESTMENTS, INC.,
20                               Relief Defendant.
21
22        I.      BACKGROUND
23             As described in prior orders, see, e.g., ECF Nos. 54, 162, 163, this is an action
24   brought by the Securities and Exchange Commission (“SEC”) against Defendants ANI
25   Development, LLC (“ANI Development”) and Gina Champion-Cain and Relief Defendant
26   American National Investments, Inc. (“ANI Inc.”), alleging violations of federal securities
27   laws based on a purportedly fraudulent liquor license loan scheme. ECF No. 1.
28

                                                       1
                                                                              3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 494 Filed 11/02/20 PageID.8009 Page 2 of 10



 1         On September 3, 2019, the Court established an equitable receivership and appointed
 2   Krista L. Freitag (“Receiver”) as a permanent receiver of ANI Development and ANI Inc.,
 3   authorizing her to take control over all funds and assets owned, managed, or in the
 4   possession or control of the receivership entities. See ECF No. 6 at 14-16. In that role, the
 5   Receiver acts under the control and direction of the Court to facilitate the “orderly and
 6   efficient administration of the estate . . . for the benefit of creditors.” SEC v. Hardy, 803
 7   F.2d 1034, 1038 (9th Cir. 1986). See also Atl. Tr. Co. v. Chapman, 208 U.S. 360, 370
 8   (1908) (explaining that a motion to appoint a receiver to take charge of property is “to the
 9   end that the property might be cared for and preserved for all who had or might have an
10   interest in the proceeds of its sale. . . . Immediately upon such appointment and after the
11   qualification of the receiver, the property passed into the custody of the law, and
12   thenceforward its administration was wholly under the control of the court by its officer [],
13   the receiver.”). On December 11, 2019, the presiding judge in this action, Chief Judge
14   Burns, granted the parties’ Joint Motion (ECF No. 156) to give limited consent to the
15   undersigned to hear and directly decide all motions filed in this action to approve sales of
16   receivership assets. ECF No. 160. See also 28 U.S.C. § 636(c); CivLR 72.1(g). All property
17   sale motions are set before the undersigned pursuant to that grant of consent.
18         On October 5, 2020, the Receiver filed the present Motion for Approval of Sale of
19   Real Property Located at 4030-4034 Randolph Street (the “Randolph Street Motion”). ECF
20   No. 469. The motion concerns real properties within the receivership estate; specifically,
21   two apartment buildings located at 4030-4034 Randolph Street, San Diego, California (the
22   “Randolph Street Property”).1 See ECF No. 469-1 at 5; ECF No. 76-2 at 5 (listing the
23   Randolph Street Property in the Preliminary Real Estate and Liquor License Asset
24   Schedule filed on October 3, 2019).
25
26
27
     1
       The property contains five apartment units, but one is an unoccupied, converted garage
28   that was not permitted as a residential unit. ECF No. 469-1 at 5.
                                                  2
                                                                               3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 494 Filed 11/02/20 PageID.8010 Page 3 of 10



 1            On October 6, 2020, the Court entered an order setting a briefing schedule and an
 2   October 26, 2020 hearing on the Randolph Street Motion. ECF No. 470. The Court set a
 3   deadline of October 19, 2020 for responses in opposition to the motion and noted that “[i]f
 4   the motion is unopposed, the Court may take the motion under submission without oral
 5   argument.” Id. at 2. No opposition was filed so the Court vacated the October 26, 2020
 6   hearing and took the motion under submission on October 21, 2020. ECF No. 485. Bid
 7   qualifications from prospective bidders seeking to submit overbids pursuant to the notice
 8   and auction process set forth in 28 U.S.C. §§ 2001 and 2002 (described in more detail
 9   below) were due by October 26, 2020. See ECF No. 469-1 at 11; ECF No. 490 at 2. The
10   Receiver filed a Notice of Non-Receipt of Qualified Overbids regarding the Randolph
11   Street Motion on October 27, 2020. ECF No. 490.
12            For the reasons explained more fully below, the Court GRANTS the Randolph
13   Street Motion.
14      II.      LEGAL STANDARD
15            “[I]t is a recognized principle of law that the district court has broad powers and
16   wide discretion to determine the appropriate relief in an equity receivership.” SEC v.
17   Lincoln Thrift Ass’n, 577 F.2d 600, 606 (9th Cir. 1978). Where a district court sits in equity,
18   “[u]nless a statute in so many words, or by a necessary and inescapable inference, restricts
19   the court’s jurisdiction in equity, the full scope of that jurisdiction is to be recognized and
20   applied. ‘The great principles of equity, securing complete justice, should not be yielded
21   to light inferences, or doubtful construction.’” Porter v. Warner Holding Co., 328 U.S.
22   395, 398 (1946).
23            “[A] district court’s power to supervise an equity receivership and to determine the
24   appropriate action to be taken in the administration of the receivership is extremely broad.”
25   Hardy, 803 F.2d at 1037. As part of this broad discretion, the district court sitting in equity
26   and having custody and control of property “has power to order a sale of the same in its
27   discretion. The power of sale necessarily follows the power to take control of and to
28   preserve property[.]” SEC v. Am. Capital Investments, Inc., 98 F.3d 1133, 1144 (9th Cir.

                                                    3
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 494 Filed 11/02/20 PageID.8011 Page 4 of 10



 1   1996), abrogated on other grounds by Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
 2   93-94 (1998) (quoting 2 Ralph E. Clark, Treatise on Law & Practice of Receivers § 482
 3   (3d ed. 1992)). If the court approves an equitable receiver’s proposed property sale, the
 4   sale “does not . . . purport to convey ‘legal’ title, but rather ‘good,’ equitable title enforced
 5   by an injunction against suit.” Id. (citing 2 Clark, Treatise on Law & Practice of Receivers,
 6   §§ 342, 344, 482(a), 487, 489, 491).
 7              Pursuant to 28 U.S.C. § 2001(a), realty in the possession of an appointed receiver is
 8   subject to a public sale process, “upon such terms and conditions as the court directs.”
 9   28 U.S.C. § 2002 further requires that notice be published once a week for at least four
10   weeks prior to the sale in at least one newspaper regularly issued and of general circulation
11   in the county, state, or judicial district where the realty is located.2 These safeguards of
12   notice and opportunity to submit overbids help to ensure that the sale is able to fetch the
13   best price possible, which is consistent with the principle that “a primary purpose of equity
14   receiverships is to promote orderly and efficient administration of the estate by the district
15   court for the benefit of creditors.” Hardy, 803 F.2d at 1038. See also United States v.
16   Grable, 25 F.3d 298, 303 (6th Cir. 1994) (noting that “the intent of” the requirement in 28
17   U.S.C. § 2001 that property be sold in the county in which the land is situated is “to bring
18   a better price at the sale”).
19       III.     DISCUSSION
20          A. Background of the Property and Proposed Sale
21          The Randolph Street Property was purchased on December 14, 2018 by ANI for
22   $1,800,000 and title was taken in the name of The Gina Champion Cain Revocable Trust.
23   ECF No. 469-1 at 5; see also Freitag Decl. ¶ 2, ECF No. 469-2. Four days later, receivership
24   entity 4030 Randolph Street LLC acquired title by quitclaim deed. ECF No. 469-1 at 5; see
25
26
     2
27     28 U.S.C. § 2001 also provides for a private sale process under subsection (b), but the
     requirements of that subsection are more stringent. The Receiver does not propose a private
28   sale here.
                                                      4
                                                                                  3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 494 Filed 11/02/20 PageID.8012 Page 5 of 10



 1   also ECF No. 6 at 5 (Court’s Appointment Order, listing 4030 Randolph Street LLC as an
 2   entity subject to the equitable receivership).
 3         Following her appointment, the Receiver and her staff analyzed the value of the
 4   Randolph Street Property by reviewing automated valuation scores and a survey of market-
 5   comparable properties. ECF No. 469-1 at 5. The Receiver consulted with multiple licensed
 6   brokers and ultimately selected Cushman & Wakefield U.S., Inc. (“Broker”) and listed the
 7   property for sale at a listing price of $1,975,000. Id.
 8         Broker marketed the Randolph Street Property by listing it on LoopNet, CoStar,
 9   Crexi, the local Multiple Listing Service (“MLS”) (as residential income and 2-4 units),
10   MLS Affiliates, Virtual Office Websites, and Realtor.com as well as by an email campaign
11   targeting 3,769 of Broker’s contacts. Id. at 5-6. These efforts yielded six written offers and
12   two verbal offers. Id. at 6. After evaluating the offers, the Receiver determined that an all-
13   cash offer from Louisa Galbo and Evan Galbo (“Buyers”) was the highest and best. Id. The
14   Receiver, through Broker, negotiated terms with Buyers and the Randolph Street Property
15   ultimately went into escrow around September 9, 2020 with a purchase price of $1,675,000.
16   Id. Because it subsequently was determined that the property required sewer replacement
17   (anticipated to cost approximately $16,000) and some foundational repairs (estimated to
18   cost $33,000), the Receiver agreed to a purchase price reduction of $25,000 to partially
19   offset some of Buyers’ repair costs. Id.
20         The Receiver and Buyers executed a California Purchase and Sale Agreement and
21   Joint Escrow Instructions (“Purchase Agreement”) making court approval of the sale a
22   condition to closing and providing for the overbid and auction process required by 28
23   U.S.C. §§ 2001 and 2002. Freitag Decl., Ex. A, ECF No. 469-3. Buyers then deposited
24   $100,000 into escrow. ECF No. 469-1 at 7. Buyers further agreed that the sale would be
25   as-is and, in an Addendum, removed all contingencies other than Court approval. ECF No.
26   469-3.
27   ///
28   ///

                                                      5
                                                                               3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 494 Filed 11/02/20 PageID.8013 Page 6 of 10



 1         B. Proposed Procedures and Distribution
 2         In the motion seeking approval of the sale, the Receiver proposed compliance with
 3   the overbid and auction process mandated by 28 U.S.C. §§ 2001 and 2002 by publishing
 4   the following notice in the San Diego Union-Tribune once a week for four weeks:
 5         In the action pending in U.S. District Court for the Southern District of
           California, Case No. 19-CV-01628-LAB-AHG, Securities and Exchange
 6
           Commission v. Gina Champion-Cain, et al., notice is hereby given that the
 7         court-appointed receiver will conduct a public auction for the real property
           located at 4030-4034 Randolph Street in San Diego County, California. Sale
 8
           is subject to Court confirmation after the auction is held. Minimum bid price
 9         is at least $1,725,000. The auction will take place on October 30, 2020 at 1:30
           p.m. in front of the entrance to the United States Courthouse, 221 W.
10
           Broadway, San Diego, California or as otherwise determined by the Court. To
11         be allowed to participate in the auction, prospective purchasers must meet
           certain bid qualification requirements, including submitted a signed purchase
12
           and sale agreement, an earnest money deposit of $110,000, and proof of funds.
13         All bidders must be qualified by 5:00 p.m. PT on October 26, 2020, by
           submitting the required materials to the receiver at 501 West Broadway, Suite
14
           290, San Diego, California, 92101.
15
16   ECF No. 469-1 at 11. For those interested in qualifying as bidders, the notice also provided
17   a phone number and email address for the relevant point of contact. Id.
18         As previously noted, the Receiver filed a Notice of Non-Receipt of Qualified
19   Overbids Regarding the Randolph Street Motion on October 27, 2020. ECF No. 490. In
20   the Notice, the Receiver informs the Court that, after filing the Randolph Street Motion,
21   and in addition to publishing the above notice in the San Diego Union-Tribune as proposed,
22   she posted notice of the Motion on the receivership website anireceivership.com, and
23   continued to market the property through Broker and notify potential purchasers about the
24   opportunity to submit an overbid by October 26, 2020. Id. at 2. No overbids were submitted
25   by the deadline. Id. Therefore, Louisa Galbo and Evan Galbo remain the intended buyers.
26         Turning to the proposed distribution of the $1,650,000, the Receiver intends to use
27   the proceeds of the sale of the Randolph Street Property to pay off expenses, with the
28   remainder going to the receivership estate. The Randolph Street Property is encumbered

                                                  6
                                                                               3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 494 Filed 11/02/20 PageID.8014 Page 7 of 10



 1   by a deed of trust in favor of Axos Bank (“Axos”) and the Receiver estimates that the loan
 2   payoff amount is in the range of $1,102,000 to $1,107.000. ECF No. 469-1 at 6.3 The
 3   property taxes due at closing likely will be about $10,000, but the loan has a tax impound
 4   account, which will offset the anticipated property tax expense. Id. Broker’s commission
 5   pursuant to the listing agreement is 4% of the sale price and will be split with Buyers’
 6   broker. Id. The Receiver also estimates that costs of sale including escrow, title and
 7   recording fees will be approximately $8,250. Id. Though the exact amounts will be
 8   determined at closing, the Receiver anticipates that the net sale proceeds for the
 9   receivership estate will be in the range of $470,000 to $475,000. Id.
10         C. Court Approval of Procedures and Proposed Sale
11         The Court has reviewed the documents submitted by the Receiver in support of the
12   Randolph Street Motion, including the Purchase Agreement, and finds the purchase price
13   of $1,650,000 to be fair and reasonable. Though it is less than the purchase price and
14   original list price, Broker showed the property for seven months and it was the best of the
15   eight offers received. See ECF No. 469-2 ¶ 6. The Receiver also obtained other valuable
16   concessions, such as sale of the property “as is,” payment of the purchase price in cash,
17   removal of all contingencies besides Court approval, and making the sale subject to the
18   requisite public notice and auction process of 28 U.S.C. §§ 2001 and 2002. See ECF No.
19   ECF No. 469-3. Additionally, the proposed total commission of 4% of the gross sales price
20   to be split by Broker and Buyers’ broker is within the lower range of industry standards.
21   The Court further finds the Receiver has demonstrated that Broker adequately marketed
22
23
     3
       It does not appear the Randolph Street Property is encumbered to Axos under the Axos
24   Bank Portfolio Loan discussed in prior orders. Seven properties in the receivership estate
25   were/are encumbered by a deed of trust in favor of Axos Bank in what has been referred to
     as the Axos Bank Portfolio Loan. This loan covered the following properties: 1617 Thomas
26   Avenue, 805 Brighton Court, 724 Zanzibar Court, 809 San Rafael, 737 Windemere Court,
27   812 San Rafael, and 750 Yarmouth Court Property. See ECF No. 491-1 at 6. The first four
     sales have closed and the balance of the Axos Bank Portfolio Loan has been reduced
28   accordingly. See ECF Nos. 256, 243, 349, 466 (Receiver’s accountings of costs).
                                                  7
                                                                             3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 494 Filed 11/02/20 PageID.8015 Page 8 of 10



 1   and advertised the property to be sure to fetch fair market value for the property. See ECF
 2   No. 469-2 ¶ 4.
 3         As for the procedures followed, the Court finds that all of its uniform property sale
 4   procedures have been satisfied. See ECF No. 219. The Receiver’s publication of notice
 5   seeking qualified overbids in the San Diego Union-Tribune, in addition to the solicitation
 6   of overbids through the receivership website and continued efforts to market the property,
 7   establish that the Receiver satisfied the public sale and auction procedures set forth in
 8   28 U.S.C. §§ 2001 and 2002, which are designed to ensure that the best purchase price for
 9   realty within the receivership is obtained. The Receiver interviewed several brokers before
10   choosing one and, through Broker, negotiated resolution of repair issues with the property
11   in a satisfactory manner. The Court thus is satisfied that the intent of the statutory scheme—
12   to ensure that the best and highest possible price is paid for property within the receivership
13   estate—has been fulfilled.
14         Based on these considerations, and noting in particular the lack of any opposition to
15   the Randolph Street Motion, the Court finds the Receiver has sufficiently established that
16   the proposed sale of the Randolph Street Property and proposed distribution of the sale
17   proceeds are consistent with principles of equity and the goal of a receivership to ensure
18   the orderly and efficient administration of the estate for the benefit of creditors. See Hardy,
19   803 F.2d at 1038.
20      IV.    CONCLUSION
21         Having considered the Receiver’s Motion for Approval of Sale of Real Property
22   Located at 4030-4034 Randolph Street, San Diego (ECF No. 469) on its merits and noting
23   that there is no opposition thereto, the Court GRANTS the Motion, and APPROVES the
24   proposed sale of the two apartment buildings located at 4030-4034 Randolph Street, San
25   Diego, California to Buyers Louisa Galbo and Evan Galbo, as described in the Purchase
26   Agreement attached as Exhibit A to the Declaration of the Receiver (ECF No. 469-3). The
27   purchase price of $1,650,000 for the Randolph Street Property is confirmed and approved.
28

                                                   8
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 494 Filed 11/02/20 PageID.8016 Page 9 of 10



 1             The Court further ORDERS the proceeds of the sale to be distributed from escrow
 2   at the close of sale as follows:
 3             (1)   The Receiver shall pay lender Axos Bank the loan payoff amount, which is
 4   estimated to be approximately $1,102,000 to $1,107,000 (with the exact amount to be
 5   determined at closing);
 6             (2)   The Receiver shall pay the property taxes due from the seller at closing, which
 7   amount is estimated to be approximately $10,000 (with the exact amount to be determined
 8   at closing);
 9             (3)   The Receiver shall pay broker Cushman & Wakefield U.S., Inc. a commission
10   up to 4% of the gross sale, or $66,000, which amount will be split with Buyers’ broker in
11   a fashion consistent with the listing agreement and the description in the Randolph Street
12   Motion;
13             (4)   The Receiver shall pay the seller’s share of the costs of sale, including escrow,
14   title and recording fees, which are anticipated to be approximately $8,250; and
15             (5)   The Receiver is immediately authorized to complete the sale transaction,
16   including executing any and all documents as may be necessary and appropriate to do so,
17   with the remaining sale proceeds, which are estimated to be in the range of $470,000 to
18   $475,0004 (with the exact amount to be determined at closing), going to the receivership
19   estate.
20   ///
21   ///
22   ///
23
24
25   4
       The Court’s calculations of the estimated net proceeds to the receivership estate fall more
     in the range of $458,000 to $464,000, though it is possible the Receiver is not including
26   the property taxes in light of the tax impound account. The Court finds a total within either
27   range, with the exact amount to be determined at closing, acceptable and approves the
     distribution of the net sale proceeds to the receivership estate even if the final amount is
28   outside of this range.
                                                      9
                                                                                  3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 494 Filed 11/02/20 PageID.8017 Page 10 of 10



 1         (6)   After closing, the Receiver shall provide a full accounting of sale costs,
 2   property tax credits received and/or property taxes paid, the loan payoff amount paid to
 3   Axos Bank, and the amount ultimately returned to the receivership estate from the sale
 4   proceeds.
 5         IT IS SO ORDERED.
 6   Dated: November 2, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               10
                                                                           3:19-cv-1628-LAB-AHG
